Exhibit 10.1
 
 
GAS PURCHASE AGREEMENT


Between


SUPERIOR PIPELINE COMPANY, L.L.C.


And


SULLIVAN AND COMPANY, L.L.C.


Dated September 1st, 2011








 
 










REMINGTON GATHERING SYSTEM


 
 
 
 
 
TABLE OF CONTENTS


I.
DEFINITIONS
2
II.
BASIS OF COMPENSATION
5
III.
TERM
5
IV.
COMMITMENT, EXCLUSIVITY, CONNECTION OF WELLS
5
V.
RESERVATIONS OF SELLER AND BUYER
5
VI.
QUALITY OF DELIVERED GAS
7
VII.
DELIVERY AND PRESSURE
8
VIII.
QUANTITY, RATE AND SCHEDULING
8
IX.
PAYMENT, ESCALATION OF FEES, EXAMINATION, SUSPENSION AND DEDUCTIONS
9
X.
WARRANTY, TITLE AND EASEMENTS
10
XI.
INDEMNITY, INTERRUPTION AND FORCE MAJEURE
10
XII.
ROYALTY AND TAXES
11
XIII.
MEASUREMENT OF GAS VOLUME AND TESTING
12
XIV.
NOTICES
15
XV.
DEFAULT
16
XVI.
SELLER’S REPRESENTATIVE
17
XVII.
MISCELLANEOUS
17


EXHIBIT “A”                                           BASIS OF COMPENSATION
EXHIBIT “B”                                           CENTRAL RECEIPT POINT(S)
EXHIBIT “C”                                           WELLS
 
 
1
 
GAS PURCHASE AGREEMENT




This Gas Purchase Agreement (the “Agreement”) is made and entered into effective
the first Day of September, 2011, by and between SUPERIOR PIPELINE COMPANY,
L.L.C., (“BUYER”) and SULLIVAN AND COMPANY, L.L.C. (“SELLER”).


RECITALS


1.           SELLER owns or controls natural Gas produced from Lands more
particularly described in Exhibit “C” to this Agreement;


2.           BUYER desires the right to process and sell that Gas, which will be
delivered to BUYER from SELLER under this Agreement; and


3.           BUYER desires to purchase the Gas from SELLER, and SELLER desires
to sell the Gas to BUYER.


THEREFORE, BUYER and SELLER, in consideration of the mutual covenants, promises,
and agreements contained in this Agreement, and for other good and valuable
consideration, agree as follows:


I. DEFINITIONS


For the purpose of this Agreement, unless the context clearly indicates
otherwise, the following definitions are applicable.


1.1  
Assumed Atmospheric Pressure means the standard atmospheric pressure used by
BUYER regardless of the actual atmospheric pressure where the Gas is measured.



1.2  
BCF means billion cubic feet.



1.3  
BBL means forty-two (42) gallons.



1.4  
BTU means British Thermal Unit and is equal to 1055.055852262 Joule.



1.5  
Business Day means any day except Saturday, Sunday, or Federal Reserve Bank
holidays starting at nine o’clock a.m. (9:00 a.m.) Central Time.



1.6  
Central Receipt Point(s) or CRP(s) means the inlet flange of BUYER’s pipeline
facilities installed to take deliveries of Gas from SELLER more fully described
in Exhibit “B” as that exhibit may be amended from time to time by the written
agreement of the parties.

 
2
 
1.7  
Condensate means the liquid hydrocarbons that are recovered from SELLER’s Gas in
typical oil and Gas separators or pipeline drips, usually from changes in
ambient or ground temperature or pressure, but not from processing.



1.8  
Cubic Foot of Gas means the amount of Gas necessary to fill one Cubic Foot of
space at a base pressure of fourteen and sixty-five hundredths (14.65) pounds
per square inch absolute and at a base temperature of sixty degrees Fahrenheit
(60° F) (“Base Conditions”).



1.9  
Day means a twenty-four (24) consecutive hour period.  For measurement purposes
in this Agreement a Day will begin at seven o’clock a.m. (7:00 a.m.) Central
Time.



1.10  
Delivery Point(s) means BUYER’s point of delivery to Postrock KPC Pipeline and
any other third-party transporter or purchaser connected to the tailgate of the
Plant.



1.11  
Gas means any mixture of hydrocarbons or of hydrocarbons
and              noncombustible gases in a gaseous state.



1.12 
GPM means gallons per MCF.



1.13  
Heating Value means the gross heating value at sixty degrees Fahrenheit (60° F),
real reaction, BTU per Cubic Foot of Gas or BTU per gallon, fuel as ideal gas as
described in GPA Standard 2145 and 2172, as revised.  The BTU per Cubic Foot
will be assumed to be measured saturated with water.



1.14  
Losses means any loss, cost, expense, liability, damage, demand, suit,
claim,        sanction, settlement, judgment, lien, fine, penalty, and interest
of every kind and character (including reasonable fees and expenses of
attorneys).



1.15 
MCF means one thousand (1,000) Cubic Foot of Gas.



1.16  
MMBtu means one million (1,000,000) British Thermal Units.  For all purposes in
this Agreement, MMBtus shall be determined using the Heating Value determination
set forth in this Agreement, including the determination of MMBtus delivered at
the Central Receipt Point(s) and the determination of MMBtus of Gas or Residue
Gas sold.



1.17  
MMCF means one million (1,000,000) Cubic Foot of Gas.

 
1.18  
Month means a period of time beginning on the first Day of a calendar Month and
ending on the first Day of the following Calendar Month, except that the first

 
3
 

 
Month will commence on the Day of initial receipt of Gas under this Agreement
and will end on the first Day of the following Calendar Month.

 
1.19  
Natural Gas Liquids or NGLs means any liquid hydrocarbons extracted from the Gas
by processing. The “Components” of the NGLs are ethane, propane, iso-butane,
normal butane, pentanes and heavier and incidental methane and helium.



1.20  
Plant means Gas processing facilities where NGLs and other Plant Products are
extracted from Gas.



1.21  
Plant Products means the NGLs extracted from processing.



1.22  
Processing means the extraction of NGLs from a stream of Gas flowing through a
Gas processing plant.



1.23  
Psia means pounds per square inch absolute.



1.24  
Psig means pounds per square inch gauge.



1.25  
System means that gas gathering system, now existing or hereafter constructed,
modified or expanded, used by BUYER for the gathering of Gas, including any
expansions of that System by BUYER during the term of this Agreement, located in
Osage County, Oklahoma.



1.26  
Transfer including the correlative terms “transferring” or “transferred”, means
to sell, transfer, assign, convey, distribute, quitclaim, pledge, encumber,
mortgage, hypothecate, or otherwise dispose of, either voluntarily or
involuntarily, any interest.



1.27  
Water Content means the water vapor content of one Cubic Foot of Gas at Base
Conditions.  For all purposes in this Agreement, Gas will be considered to be
saturated with water when delivered to BUYER at the Central Receipt Point(s).

 
1.29
Well(s) means when used collectively each well located on the Lands or acreage
pooled with the Lands, or producing from formations underneath the Lands, which
is productive of Gas and in which SELLER has an interest or owns or controls the
right to dispose of the Gas more fully described in Exhibit “C” as that exhibit
may be amended from time to time by the written agreement of the parties.

 
1.30  
Year means any period of twelve (12) consecutive calendar Months.

 
4
 
II. BASIS OF COMPENSATION


2.1
Compensation. The basis of compensation is set forth in Exhibit “A” to this
Agreement, included herein by this reference.



III. TERM


3.1  
Term. This Agreement will be effective on the first Day of September, 2011
(“Effective Date”) and will continue in full force and effect for a period of
five (5) Years (“Primary Term”) and Year to Year thereafter until terminated by
either party at the end of the Primary Term or any subsequent anniversary
thereof by giving at least sixty (60) Days prior written notice to the other
party.





IV. COMMITMENT, EXCLUSIVITY, CONNECTION OF WELLS


4.1  
SELLER’S Commitment. SELLER commits to deliver and sell to BUYER at the Central
Receipt Point(s) all of SELLER’s Gas produced from the Well(s) released from
dedication to any third party agreement during the term of this Agreement.



4.2  
Exclusivity.    Subject to the terms and conditions of this Agreement, SELLER
hereby contracts exclusively with BUYER for the purchase of SELLER’s Gas
described in section 4.1 and the right to process and extract Plant Products
attributable to that Gas.  Any transfer of any portion of SELLER’s interests in
the Gas described in section 4.1 will be subject to BUYER’s rights under this
Agreement.



4.3  
Connection of Wells.  SELLER will proceed with due diligence to install or cause
to be installed, at its expense, all facilities at and upstream of the Central
Receipt Point(s) which are necessary to connect the Well(s) to the
System.  Those facilities will be owned and operated by SELLER or its designee
at its expense. BUYER will proceed with due diligence to install or cause to be
installed, at its expense, all facilities at and downstream of the Central
Receipt Point(s) which are necessary to connect the Well(s) to the System and to
measure deliveries of SELLER’S Gas into the System.  Those facilities will be
owned and operated by BUYER at its expense.



 
V. RESERVATIONS OF SELLER AND BUYER
 
5.1  
SELLER’s Reservations:

      
 
a. Operation. SELLER reserves the right to operate the Well(s) free from control
by BUYER in any manner as SELLER, in SELLER’s sole discretion, deems advisable;
including, without limitation, the right, but not the obligation, to repair and
rework old Well(s); to permanently or temporarily shut in or abandon any Well(s)
or curtail production from Well(s), subject to the other provisions of this
Agreement; to vent, inject or flare production or renew or

 
5
 

 
extend, in whole or in part, any oil and gas lease; and to surrender any lease
well or acreage when no longer deemed capable of producing Gas in commercial
paying quantities under normal methods of operation by SELLER.

 
 
b. Unitization and Pooling.  SELLER reserves the right to unitize or pool any of
SELLER’s leases or portions thereof with other lands and leases; in which event
SELLER’s interest in the unit and the unit Gas attributable to SELLER’s interest
will be subject to this Agreement.



 
c. Separation.  SELLER reserves the right to retain all liquid hydrocarbons
separated from its Gas by the use of typical volumetric (non-refrigerated) oil
and gas separators prior to the delivery of the Gas to BUYER at the Central
Receipt Point(s), provided however, that SELLER will not be permitted to remove
or recover liquid hydrocarbons from the Gas other than that which can be removed
through the use of conventional mechanical Gas/oil field separators of the type
in use on the date of this Agreement.

 
5.2  
BUYER’s Reservations:



a.  
Processing Rights.  SELLER does hereby grant, assign, and convey to BUYER
exclusive processing rights for the recovery of NGLs from Gas delivered by
SELLER to BUYER at the Central Receipt Point(s).  SELLER will not process the
Gas or allow the Gas to be processed prior to delivery to BUYER at the Central
Receipt Point(s).



b. 
Condensate.  Condensate recovered by BUYER downstream of the Central Receipt
Point(s) will belong to BUYER.  Title to the Condensate will pass to BUYER on
its recovery by BUYER and will be free and clear of all liens, claims, and
encumbrances created by, through, and under SELLER.



c.  
Rebuild and Alterations.  BUYER reserves the right, in its sole discretion, to
alter, repair, maintain, expand or rebuild, without approval of SELLER, any
portion of the System or BUYER’s facilities.  SELLER will make no alterations,
additions, or repairs to or on the System or BUYER’s facilities. SELLER will not
connect or cause the connection of any third-party non-affiliated well to the
System for any purpose without the express written consent of BUYER, that
consent being subject only to BUYER’s sole discretion.  If the obligations
contained in this subsection 5.2(c) are breached by SELLER, BUYER will have the
right and option, notwithstanding any other provision of this Agreement, to
terminate this Agreement immediately on written notice to SELLER and without
further obligation of BUYER to SELLER.  BUYER will have all legal remedies
available to it in respect of SELLER’s breach notwithstanding the termination of
this Agreement.



d.  
Uneconomic. If at any time during the term of this Agreement BUYER’s purchasing
of SELLER’s Gas from any Central Receipt Point becomes uneconomic, as determined
in the sole discretion and judgment of BUYER,

 
6
 
 
BUYER may (i) suspend receipt of Gas at that Central Receipt Point, (ii)
terminate this Agreement or (iii) modify Exhibit “B” to remove that Central
Receipt Point.  BUYER must give SELLER thirty (30) Days written notice that
BUYER has determined purchasing of the Gas made available by SELLER at the
Central Receipt Point has become uneconomic and must advise SELLER of what
action BUYER will take.  Removal of a Central Receipt Point constitutes a
release of dedication of the then existing Well(s) behind that Central Receipt
Point.

 
VI. QUALITY OF DELIVERED GAS



6.1  
The Gas delivered at the Central Receipt Point(s) must meet the quality
specifications defined below (the “Quality Specifications”):



a.  
Oxygen
None
b.  
Carbon Dioxide
Not more than 2.0% by volume
c.  
Hydrogen Sulfide
Not more than ¼ grain per 100 Cubic Feet
d.  
Mercaptan Sulfur
Not more than ¼ grain per 100 Cubic Feet
e.  
Total Sulfur
Not more than ½ grain per 100 Cubic Feet
f.  
Free Water
None
g.  
Heating Value
Not less than 1,100 BTU per Cubic Foot
h.  
Temperature
Not more than 120° Fahrenheit (120° F)



 
If Gas quality specifications different or more stringent than those set forth
above are enforced by downstream gatherers or transporters, the Gas delivered by
Seller under this Agreement will also be required to meet those different or
more stringent specifications.
 
6.2  
BUYER has the right to either (i) accept Gas that does not conform to the
Quality Specifications, or (ii) refuse delivery of nonconforming Gas. If BUYER
refuses the receipt of nonconforming gas, the parties will in good faith
negotiate a mutually agreeable fee to allow BUYER to treat or condition said Gas
to meet the quality specifications.

 
6.3  
BUYER’s acceptance of Gas that does not conform to the Quality Specifications
will not constitute a waiver of SELLER’s obligation to conform its Gas to those
specifications in the future, nor a waiver of BUYER’s right to refuse delivery
of nonconforming Gas at any time.

 
7
 
VII. DELIVERY AND PRESSURE
 
7.1  
Delivery.  SELLER will deliver Gas under this Agreement at the Central Receipt
Point(s) described in Exhibit “B” at pressures sufficient to enter the System at
the Central Receipt Point(s), not to exceed the maximum allowable pressure of
the System at such Central Receipt Point(s).    SELLER will provide equipment
required to protect BUYER’s System from receiving Gas at pressures that exceed
maximum allowable pressures. BUYER will provide SELLER with the maximum
allowable pressure for specific Central Receipt Point(s).



7.2  
Pressures. Pressures calculated for all purposes in this Agreement will be
volume-weighted at the Central Receipt Point(s) as determined by BUYER.  SELLER
will not be required to deliver Gas to BUYER at the Central Receipt Point(s) at
pressures exceeding 50 psig.  In the event the average volume-weighted pressure
at the Central Receipt Point(s) for any month exceeds 50 psig, SELLER may notify
BUYER in writing of the occurrence. If BUYER has not reduced the pressure at
that Central Receipt Point(s) to 50 psig or less during the ninety (90) Day
period following SELLER’s notice, SELLER will be entitled, on written notice to
BUYER, as its sole and exclusive remedy, to a release of the Gas behind that
Central Receipt Point(s) from this Agreement.



VIII. QUANTITY, RATE AND SCHEDULING


8.1  
Quantity. Subject to applicable law, BUYER will accept delivery of and purchase
SELLER’s Gas at BUYER’S sole discretion; provided that BUYER will use
commercially reasonable efforts to accept and purchase quantities of Gas
tendered by SELLER for delivery into the System.

 
8.2  
Rate. SELLER will use its best effort to regulate its producing schedule so that
its Gas will be made available to the System at as uniform a rate of flow as is
practicable.



8.3  
Scheduling. SELLER will provide to BUYER any information BUYER reasonably
requests to coordinate the receipt of Gas at the Central Receipt Point(s) and
the delivery of Gas at the Delivery Point(s) and will comply with BUYER’s
nomination requirements with respect that Gas.  This information includes,
without limitation, the daily and monthly quantities of Gas requested to be
received and delivered under this Agreement and will be provided to BUYER within
the periods designated by BUYER from time to time to enable BUYER to timely
coordinate and schedule all receipts and deliveries of Gas on the System with
all parties delivering Gas into the System.  Further, the most recent
nominations confirmed by BUYER for receipt of Gas at the Central Receipt
Point(s) will remain in effect until changed as provided or permitted under this
Agreement.

 
8
 
IX. PAYMENT, ESCALATION OF FEES, EXAMINATION, SUSPENSION AND DEDUCTIONS


9.1  
Payment.  Each Month BUYER will pay SELLER for the Gas delivered under this
Agreement during the preceding Month, on the later of (i) the last Day of the
Month or (ii) within ten (10) Days of BUYER’s receipt of any necessary
allocation statements.  On or before the fifteenth (15th) Day of each Month
SELLER will furnish, or cause to be furnished, to BUYER for the preceding Month,
any necessary allocation statements containing data (including, but not limited
to, quantity and BTU content) that BUYER may require to enable BUYER to make
payments.  SELLER will cooperate with other seller(s) delivering Gas at the
Central Receipt Point(s) to appoint in writing a representative who, as their
agent, will furnish an allocation statement.  BUYER is entitled to rely
conclusively on the allocation statement, and it will be a complete defense to
any claim by SELLER for any sums due for Gas delivered by SELLER under this
Agreement that BUYER has made payment to SELLER for its share, as identified in
the allocation statement, of the total quantity of Gas received by BUYER at the
applicable Central Receipt Point(s) (other than claims based on measurement
error as specified in the Article titled MEASUREMENT OF GAS VOLUME AND TESTING).



9.2  
Final Payment.  All payments under this Agreement will be final unless disputed
in writing by either party within two (2) Years of the due date of the payment.



9.3  
Examination of Records.  Each party to this Agreement has the right, at any and
all reasonable times during normal business hours and upon reasonable advance
notice, to examine the books and records of the other party, to the extent
necessary to verify the accuracy of any statement, charge, computation, or
demand made under this Agreement, and both parties will keep those records for
at least twenty-four (24) Months after BUYER’s receipt of Gas to which the
records are applicable.  The parties’ books and records will be conclusively
presumed to be correct, except as to claims or corrections by the parties made
by written notice to the other within the twenty-four (24) Month period.



9.4  
Payment Suspension.  In the event of any claim arising from or relating to
SELLER’s breach of any covenant, representation, or warranty contained in this
Agreement, BUYER will be entitled, at its option, in addition to any other
rights it may have, to suspend payment of sums due SELLER under this Agreement
until the claim is resolved, and the suspension will not constitute a breach of
BUYER’s payment obligations under this Agreement.  The amount suspended by BUYER
will not exceed the calculated value of the claim.



9.6  
Deductions.  BUYER will be entitled, at its option, in addition to any other
rights it may have, to deduct from any payment due SELLER under this Agreement
any amounts payable to BUYER from SELLER under this Agreement, any other
agreement, or otherwise, and to apply the amounts deducted to pay the amounts
payable to BUYER, and the deduction and application of those amounts will not

 
9
 
 
constitute a breach of BUYER’s payment obligations under this Agreement.  BUYER
will not deduct from any payments to SELLER any amounts in bona fide dispute
between BUYER and SELLER.

 
X. WARRANTY, TITLE AND EASEMENTS


10.1  
Warranty of Title.  SELLER warrants that it has title to, and the right to sell,
the Gas delivered to BUYER under this Agreement and the right to receive payment
for that Gas. Further, SELLER warrants that the Gas delivered to BUYER under
this Agreement is free from all liens and adverse claims of all kind.  SELLER
will indemnify and hold BUYER harmless against adverse claims related to
SELLER’s warranty under this Section 10.1.  In the event any adverse claim of
any character whatsoever is asserted in respect to the Gas delivered by SELLER
under this Agreement, or SELLER’s right to receive payment for that Gas, BUYER
will have the right to retain the payment due for that Gas up to the amount of
the claim, without incurring any interest, penalties, or other sanctions, until
the claim has been fully and finally determined, as security for the performance
of SELLER’s obligations with respect to the claim under this Section, or until
SELLER has furnished bond to BUYER, in an amount and with sureties satisfactory
to BUYER.  In addition, if BUYER is made party to any suit, claim or demand in
respect to the Gas delivered by SELLER under this Agreement or SELLER’s right to
receive payment for that Gas, BUYER, at is option, may require SELLER to defend
the suit, claim or demand on BUYER’s behalf or to reimburse BUYER for all costs,
attorneys’ fees and other expenses incident to the defense, including losses.



10.2  
Title.  Title to all Gas delivered under this Agreement will pass to BUYER at
the Central Receipt Point(s).



10.3  
Easements. SELLER represents that it has the authority to grant BUYER and hereby
grants BUYER the rights of ingress and egress on the Lands to construct,
install, operate, repair, inspect and maintain BUYER’s facilities used to
receive Gas from SELLER at the Central Receipt Point(s).  Any property of BUYER
placed in or on any of those Lands will remain the personal property of BUYER,
and may be disconnected and removed at any time.





XI. INDEMNITY, INTERRUPTION AND FORCE MAJEURE


11.1  
Indemnity. In addition to the indemnities contained in other provisions of this
Agreement, BUYER will indemnify, defend and hold SELLER harmless against any
claims for damages arising out of the operations conducted under this Agreement
by BUYER.  Likewise, SELLER will indemnify, defend and hold BUYER harmless
against any claims for damages arising out of SELLER’s operations under this
Agreement.  The obligations of the parties under this Agreement are obligations
of the parties only and no recourse or remedy will be

 
10
 

 
available against any officer, director, or employee representative of a party
or against any affiliate of a party.

 



11.2  
Interruption.  It is understood and agreed that either party may, without
liability to the other party, interrupt the operations of its facilities for the
purpose of making necessary alterations, maintenance, or repairs, but that any
interruption will be for only the amount of time that may be commercially
reasonable to perform the necessary operations.  Receipt of Gas under this
Agreement may be suspended without penalty for the period of interruption.



11.3  
Force Majeure.  If SELLER or BUYER is rendered unable, wholly or in part, by
reason of force majeure, from carrying out its obligations under this Agreement
(other than the obligation to make payment of amounts due hereunder), then on
the affected party’s giving prompt written notice of the force majeure to the
other party, the obligations of the party giving notice, so far as they are
affected by the force majeure, will be suspended during the continuance of any
inability of the party to perform, but for no longer period, and the cause will
be remedied with all commercially reasonable dispatch.  The term “force majeure”
as used in this Agreement includes acts of God; acts of federal, state, or local
government or any agencies thereof; compliance with rules, regulations, permits
or orders of any governmental authority or any office, department, agency, or
instrumentality thereof; strikes, lockouts, or other industrial disturbances;
acts of the public enemy, wars, blockages, insurrections, riots, and epidemics;
landslides, lightning, earthquakes, fires, storms, floods, and washouts; arrests
and restraint of people; civil disturbances; explosions, leakage, breakage, or
accident to equipment or pipes; freezing of Wells or pipes; weather-related
shutdowns; inability to secure rights-of-way at reasonable cost; inability to
timely obtain equipment, supplies, materials, permits, labor; failures or delays
in downstream pipeline transportation; receipt of nonspecification or
nonmerchantable Gas; and any other causes, whether of the kind enumerated in
this Agreement or otherwise, not within the reasonable control of the party
claiming suspension, which, by the exercise of due diligence, that party is not
able to avoid.  The settlement of strikes or lockouts will be entirely within
the discretion of the party having the difficulty.  The requirement that any
force majeure be remedied with all commercially reasonable dispatch will not
require the settlement of strikes or lockouts by acceding to the demands of the
opposing party when doing is deemed inadvisable by the party suffering the force
majeure.



XII. ROYALTY AND TAXES


12.1  
Royalty.  SELLER is responsible for all payments to the owners of all royalties,
overriding royalties, bonus payments, production payments and the like.  SELLER
agrees to defend, indemnify, and hold BUYER harmless from any and all
liabilities to those owners.



12.2  
Taxes.  SELLER will pay or cause to be paid any sales, transaction, occupation,
service, production, severance, gathering, transmission, or excise taxes,

 
11
 
 
assessments, or fees levied, assessed, or fixed, whether by the United States,
the state, or other governmental agency, in respect of or applicable to the Gas
delivered under this Agreement.  Any taxes and statutory charges levied or
assessed against SELLER’s properties, facilities, or operations will be borne by
SELLER.  BUYER will bear all taxes levied against its properties or
facilities.  However, BUYER may reduce the price payable to SELLER as necessary
to recover any charge on the carbon, carbon dioxide, hydrocarbon, or MMBtu
content of SELLER’S Gas, whether in the form of a “cap and trade” system, tax,
or other impost. If BUYER is obligated by law or regulation to make payment for
any taxes which are the responsibility of SELLER to pay under this Agreement,
BUYER will deduct those payments from any amounts due by BUYER to SELLER.  If
those payments are in excess of amounts due by BUYER to SELLER, SELLER will
promptly reimburse BUYER for the amount of taxes paid within ten (10) Days of
receipt of BUYER’s notice to SELLER and proof of payment of the taxes.

 
12.3  
Price Inclusive of Taxes.   Reimbursement to SELLER for SELLER’s full liability
for severance and similar taxes levied upon SELLER’s Gas production is included
in the prices payable under this Agreement, including but not limited to the
Texas Gas Production Tax (as amended), regardless of whether some included
interests may be exempt from taxation.



XIII.  MEASUREMENT OF GAS VOLUME AND TESTING


13.1  
Calibration.  BUYER will keep its measurement equipment calibrated and in
repair, making tests at reasonable intervals of no less than once (1) every
quarter.  BUYER will give SELLER reasonable notice of tests of the measuring
equipment so that, if SELLER desires, it may have its representative
present.  In the event any meter is found to be inaccurate, that meter will be
adjusted to register accurately within the limits prescribed by the
manufacturer.



13.2  
Accuracy. Each party has the right to challenge the accuracy of any  measurement
equipment and, when challenged, the equipment will be tested, calibrated, and if
necessary, repaired by BUYER; the cost of any test under this Section 13.2 will
be borne by the party operating the equipment if the percentage of inaccuracy is
found to be more than two percent (2.0%).  If the percentage of inaccuracy is
found to be two percent (2.0%) or less, the cost of the test will be borne by
the party challenging the accuracy of the equipment.  If any test shows the
percentage of inaccuracy of the measuring equipment to be in excess of two
percent (2.0%), registrations of the equipment and any payment based on that
registration will be corrected for a period extending back to the time (not to
exceed one (1) Year) when the inaccuracy began, if that time is ascertainable,
and if not ascertainable, then back one-half (1/2) of the time elapsed since the
last date of calibration not exceeding, however, forty-five (45) Days.

 
 

13.3  
Repairs.  If, for any reason, the measurement equipment is out of service or out
of repair so that the amount of Gas delivered cannot be ascertained or computed

 
12
 
  
from the reading thereof, the Gas delivered during the period the measurement
equipment is out of service or out of repair will be estimated and agreed on by
the parties on the basis of the data available using the first of the following
methods that is feasible:

 
a.  
By using the registration of any check meter or meters if installed and
accurately registering;



b.  
By correcting the error if the percentage of error is ascertainable by
calibration, special test, or mathematical calculation;



c.  
By estimating the quantity of Gas delivered based on the registration of any
meter or meters and accurately registering; or



d.  
By estimating the quantity of Gas delivered or redelivered based on deliveries
or redeliveries during preceding Months under similar conditions when the
measurement equipment was registering accurately.



13.4  
Records.  The records from the measuring equipment will remain the property of
the party owning that equipment and will be kept by that party on file for a
period of not less than two (2) Years.  At any time within that period, the
party owning the equipment will, on request of the other party, submit to the
other party records from the measuring equipment, together with calculations
therefrom, for inspection and verification, subject to return within thirty (30)
Days from receipt of the records.



13.5  
Measurement Standards.  The measuring station or stations provided for under
this Agreement will be equipped with meters, recording gauges, or other types of
meter or meters of standard make and design commonly accepted in the industry so
as to accomplish the accurate measurement of Gas delivered and redelivered under
this Agreement.  When and where electronic measurement and flow computers are
used, the Gas received may have its volume, mass, gravity, composition or energy
content determined and computed in accordance with applicable AGA standards in
effect at the date of installation of the measurement equipment and will comply
with applicable state and federal regulation.  At BUYER’s option, BUYER may
update the measurement equipment or the determination of volume, mass, gravity,
composition or energy content in accordance with subsequent revisions,
supplements, and appendices to said AGA standards.  Assumed Atmospheric
Pressure, as defined in this Agreement, will be used for all measurement
computations and calibrations.



13.6  
Boyle’s Law.  The measurement of Gas delivered under this Agreement will be
corrected for deviation from Boyle’s Law at the pressures and temperatures at
which the Gas is delivered.



13.7  
Temperature.  The temperature of the Gas will be determined to the nearest one
degree Fahrenheit (1° F) at the point of measurement by the continuous use of 

 
13
 
 
recording thermometers of standard manufacture acceptable to the parties, to be
installed in accordance with the recommendations contained in Gas Measurement
Committee Report Number 3, 7, or 9 as appropriate, and the arithmetical average
of hourly temperatures of the Gas determined each Day will be used in computing
temperatures of the Gas.

 
13.8  
Specific Gravity.  The specific gravity and BTU of the Gas flowing through the
meter or meters at the Central Receipt Point(s) will be determined by BUYER
at  intervals that are practicable under the circumstances, but not less than
quarterly.  All determinations of specific gravity and BTU will be made in
accordance with the provisions of GPA Standard 2145 and 2172 as amended.  The
specific gravity and BTU of the Gas flowing through each meter determined by
either of the above mentioned methods will be used in computing the volume of
Gas received through the meter.  The specific gravity and BTU determined by any
test will apply from the first of the Month after the date the test was taken
until the date the next test is effective.



13.9
Supercompressibility.  Unless otherwise allowed by state law, adjustment for the
effect of supercompressibility will be determined by test or by mutual consent
of the parties according to the provisions contained in Gas Measurement
Committee Report Number 3, 7, or 9 as appropriate, for the average conditions of
pressure, flowing temperature, and specific gravity at which the Gas was
measured during the period under consideration and with the respective
proportionate values for carbon dioxide and nitrogen fractional values and to
obtain subsequent values for these Components as may be required from time to
time.



13.10
Check Measurement.  At the Central Receipt Point(s) SELLER may install check
measuring equipment at its own cost and expense; provided, that equipment will
be installed so as not to interfere with the operations of the BUYER.  BUYER’s
meter will be the meter used for all measurement purposes.  BUYER and SELLER, in
the presence of each other, will have access to the other’s measuring equipment
at all reasonable times; but the reading, calibrating, and adjusting of any
equipment, and the changing of charts, if any, will be done by only the owner of
the meter or its representative unless otherwise agreed.  Each party must give
notice sufficiently in advance of, and the parties notified will have the right
to be present at the time of, any installing, reading, cleaning, changing,
repairing, inspecting, testing, calibrating, or adjusting done in connection
with the  measuring equipment; provided, however, failure of a party that
receives notice to witness any of these operations after due notification will
not affect the validity of the operation in any way.



13.11
Sampling.  BUYER will obtain a sample of Gas at the Central Receipt Point(s) at
least quarterly by using methods contained in GPA Standard 2166, as revised,
“Methods for Obtaining Natural Gas Samples for Analysis by Gas
Chromatography.”  SELLER may request that sufficient samples be taken in order
that SELLER can have its own sample tested independently.  Any special samples
requested by SELLER will be at SELLER’s cost.

 
14
 
13.12
Composition.  The composition of the Gas will be determined from the Gas samples
by using GPA Standard 2261, as revised, “Method of Analysis for Natural Gas and
Similar Gaseous Mixtures by Gas Chromatography,” with the exception of sulfur
compounds.  The gallons per MCF and the Heating Value of the Gas will be
determined by using GPA Standard 2172, as revised, “Method for Calculation of
Gross Heating Value, Specific Gravity, and Compressibility of Natural Gas
Mixtures from Compositional Analysis” (adjusted for Water Content), and GPA
Standard 2145, as revised, “Table of Physical Constants for the Paraffin
Hydrocarbons and Other Components of Natural Gas.”  Each determination will be
effective until the next determination.



13.13
Sulfur.  The sulfur content will be determined from tests taken at the Central
Receipt Point(s) by methods accepted in the industry, such as GPA Standard 2377,
as revised, “Method of Test for Hydrogen Sulfide and Carbon Dioxide in Natural
Gas Using Length of Stain Tubes.”  Other sulfur species can be determined by
chromatographic analysis conditional on the parties’ acceptance of the type of
analysis to be used and the condition of the sample.



13.14
Standards.  If any GPA Standard referenced in this Agreement is replaced with
another GPA standard or if the industry adopts another standard then BUYER may
elect to use that standard.



XIV. NOTICES


14.1
Notices and all other communications to be given by a party under this
Agreement, will be deemed sufficiently given to the other party when deposited
in the United States mail, postage prepaid, when delivered to a national courier
service or on transmission when sent by facsimile with answer back confirmation
and addressed as follows:

 
 
SUPERIOR PIPELINE COMPANY, L.L.C.
Attn: Contract Administration
7130 South Lewis, Suite 510
Tulsa, OK  74136
PHONE:  (918) 477-5617
FAX:  (918) 382-7222
 

 
SULLIVAN AND COMPANY, L.L.C.
Attn:  Gas Marketing
1437 South Boulder Ave  Suite 1200
Tulsa, OK  74119-3636
PHONE:  918-584-4288
FAX:  918-584-4220


 
15
 
14.2
Either party may change its contact information from time to time by notifying
the other party of the change by written notice.

 
XV. DEFAULT


15.1
If either party fails to perform any of the covenants and obligations imposed on
it under this Agreement (except where the failure is excused under any of the
provisions of this Agreement), then the other party may, at its option,
terminate this Agreement by proceeding as follows:



a.  
The party not in default must give written notice stating specifically the cause
for terminating this Agreement and declaring it to be the intention of the party
giving notice to terminate.



b.  
Other than in the case of the non-payment of an amount owed, the party in
default will have sixty (60) Days after the service of notice in which to remedy
or remove the cause or causes stated in the notice for terminating this
Agreement, and, if within that period of sixty (60) Days, the party in default
does remove or remedy the cause or causes and fully indemnifies or reimburses
the party not in default for any and all damages, losses, and consequences of
the breach (as limited by Section 17.10 below), then the notice will be deemed
withdrawn and this Agreement will continue in full force and effect.



c.  
If the party in default does not remedy and remove the cause or causes or does
not indemnify or reimburse the party giving the notice for any and all damages,
losses, and consequences of the breach within the period of sixty (60) Days,
then this Agreement will, at the expiration of the sixty (60) Day period,
terminate, but the party not in default will not be deemed to have waived any of
its rights or legal remedies as a result of the termination.



Any cancellation of this Agreement under the provisions of this Article XV, will
be without prejudice to the right of the party not in default to collect any
amounts due for breach of this Agreement; provided, however, the provisions of
this Article XV providing for termination will not apply if the failure of BUYER
involves failure to pay any sum or amount due under this Agreement, and BUYER’s
refusal to pay is subject to a bona fide dispute, and BUYER pays all amounts not
in dispute; provided further, however, that any termination of this Agreement
for breach will be carried out by the party not in default exclusively in
accordance with the provisions set out in this Article.


15.2
Any waiver of a default must be in writing and signed by the non-defaulting
party. No waiver of any default under this Agreement will constitute a waiver of
any other default, whether of like or different character.

 
16
 
XVI. SELLER’S REPRESENTATIVE



16.1
This Agreement may be ratified and adopted by any owner of Gas owning an
interest in any Well(s), by execution and delivery to BUYER of an instrument in
agreement to the extent that owner’s interest in the Well(s) is concerned.  If
SELLER owns or represents less than one hundred Percent (100%) of the Gas
delivered to BUYER at any Central Receipt Point(s), SELLER will attempt to
obtain Agreement ratification, agency agreements, or other documentation, in
form and substance acceptable to BUYER, from the other interest owners.



16.2
Each interest owner executing or ratifying this Agreement makes and enters into
this Agreement severally and not jointly with the other interest owners and they
are not acting as partners, joint venturers, or otherwise jointly in this
transaction.  Nothing contained in this Agreement will operate to create, or be
construed as creating any such relationship.  It is especially provided that
there will never be any joint liability against the parties designated as
interest owners and that no single interest owner shall be liable for acts or
omissions of any other interest owner.



XVII. MISCELLANEOUS
 
17.1
Construction.

 
 
(a)
Unless the context of this Agreement otherwise requires, (i) words of any gender
include each other gender; (ii) words using the singular or plural number also
include the plural or singular number, respectively; (iii) the terms "hereof,"
"herein," "hereby" and derivative or similar words refer to this entire
Agreement; (iv) the terms "Article", "section" or "Exhibit" refer to the
specified Article, section or Exhibit of this Agreement, unless otherwise
specifically stated; (v) the words "include" or "including" shall mean "include,
without limitation" or "including, without limitation;" and (vi) the word "or"
shall be disjunctive but not exclusive.



 
(b)
References to agreements and other documents will be deemed to include all
subsequent amendments and other modifications thereto.



 
(c)
References to statutes will include all regulations promulgated thereunder and,
except to the extent specifically provided below, references to statutes or
regulations will be construed as including all statutory and regulatory
provisions consolidating, amending or replacing the statute or regulation.



 
(d)
The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent.  No rule of strict construction will
be applied against any party. This Agreement is the joint drafting product of
the parties and each provision has been subject to negotiation and agreement and
will not be construed for or against any party as drafter thereof.

 
17
 
 
(e)
All accounting terms used in this Agreement and not expressly defined in this
Agreement will have the meanings given to them under GAAP.



 
(f)
All dollar amounts in this Agreement are stated and will be paid in United
States dollars.



 
(g)
All exhibits attached to this Agreement are hereby incorporated in and made a
part of this Agreement.



 
(h)
The headings contained in this Agreement are for reference purposes only and
will not affect in any way the meaning or interpretation of this Agreement.



17.2
Changes.  All modifications, ratifications, amendments or changes to this
Agreement, whether made simultaneously with or after the signing of this
Agreement will be in writing, signed by both BUYER and SELLER.





17.3
Regulation.  This Agreement will be subject to all valid rules, regulations,
interpretations, and orders of any duly constituted federal or state regulatory
body having jurisdiction.  This Agreement and the respective rights and
obligations of the parties are subject to all existing and future laws,
statutes, rules, regulations, orders, or directives promulgated by any duly
constituted state or federal governmental authority, regulatory body or
commission having jurisdiction or control over the parties, their respective
facilities or services contemplated in this Agreement.  If any provision of this
Agreement is held to be illegal, invalid, unenforceable or have a material and
substantial negative impact on the rights, duties or obligations of either
party, then the parties will meet in good faith to determine if the negative
impact can be eliminated or mitigated.  If the negative impact cannot be
eliminated or mitigated to the satisfaction of either party, then either party
will have the right to terminate this Agreement on written notice to other
party.



17.4
Assignment.  This Agreement will be freely assignable without any consent and
will inure and be binding on the successors and assigns of BUYER and SELLER,
provided that no conveyance or transfer of any interest of SELLER will be
binding on BUYER until BUYER has received notice, in writing, of the assignment
and has been furnished with a true copy of the assignment, conveyance or
transfer.



17.5
Entire Agreement.  This Agreement contains the entire agreement between the
parties.  There are no oral promises, agreements, or warranties affecting this
Agreement.



17.6
Interpretations.  This Agreement will be construed under the laws of the state
of

 
18
 
 
Oklahoma, excluding any conflicts of law, rule, principle, or law which might
refer to the laws of another state, and this Agreement was prepared by all
parties and not by any party to the exclusion of the others.

 
17.7
Independent Contractor.  It is not the intention of the parties to create, nor
is there created hereby, a partnership, joint venture, or association.  The
status of each party under this Agreement is solely that of an independent
contractor.



17.8
Confidentiality.  SELLER AGREES THAT THE TERMS AND CONDITIONS OF THIS AGREEMENT
WILL BE HELD CONFIDENTIAL AND WILL NOT BE DISCLOSED TO OTHER PARTIES WITHOUT
CONSENT OF BUYER UNLESS THAT DISCLOSURE IS REQUIRED BY FEDERAL OR STATE LAW OR
AGENCY.  SELLER WILL FURNISH BUYER PROMPT NOTICE IF ANY DISCLOSURE IS MADE.



17.9
Arbitration.  Any dispute between the parties regarding the terms and conditions
contained in this Agreement that cannot be resolved by negotiation between
executives that have full authority to settle and resolve the dispute will be
resolved by arbitration.  Any arbitration that is conducted under this Agreement
will be governed by Oklahoma’s Uniform Arbitration Act, Title 15 O.S. Sections
801-818, as amended, and will not be governed by the arbitration acts, statutes,
or rules of any other jurisdiction.  Each party will name its respective
arbitrator in writing to the other party within fifteen (15) Days after it is
clear the dispute cannot be resolved by negotiation between the parties.  If
either party fails to name its arbitrator in writing to the other party within
that fifteen (15) Day period, the other party may request that the Center for
Public Resources, New York (the “Center”) name an arbitrator on behalf of the
other party.  The two named arbitrators will select the third arbitrator within
fifteen (15) Days after the date the second arbitrator is named.    If the
arbitrators fail to agree on the election of the third arbitrator within that
period they will request that the Center select the third arbitrator.    The
Center may not name any arbitrators who are, or have been, an employee, officer,
director, representative of, consultant to, or financially interested in either
of the parties to this Agreement.  All arbitrators will have at least ten (10)
Year’s experience in Gas purchasing within the natural Gas gathering and
processing industry.  The arbitrators will proceed to commence the arbitration
proceedings within twenty-five (25) Days following the appointment of the third
arbitrator.  The cost of the arbitration will be shared equally by the parties,
and each party will be responsible for its own expenses and those of its counsel
or other representatives.  Each party irrevocably waives, to the fullest extent
permitted by law, any objection it may have to the arbitrability of any disputes
arising under this Agreement and further agrees that a final determination in
any arbitration proceeding will be conclusive and binding on each party.  All
contractual limitation periods specified in this Agreement will be tolled while
the procedures specified in this Section 17.9 are pending.



17.10
Damages.  In no event will either party be liable to the other for
consequential,

 
19
 
 
incidental, special, punitive, indirect damages, lost profits, or other business
interruption damages in connection with the performance or nonperformance of the
parties under this Agreement.

 
17.11
Termination and Release. This Agreement terminates and supersedes any prior
contracts for the sale or handling of Gas between the parties or their
predecessors in interest that apply or applied to any Gas produced from any
sources covered by this Agreement effective as of its date.  In consideration of
the covenants contained in this Agreement, each party releases the other party,
its affiliates, and its predecessors in interest under any prior contracts from
any causes of action, claims, and liabilities.



17.12
Exceptions. This termination and release does not include, and the parties
expressly retain, the right to receive payments under the prior contract(s) for
current Gas production for which payment is not yet due and for which a party
has not yet made payment in the ordinary course of business.  This mutual
release also does not include matters relating to title to Gas and Gas
processing rights, SELLER’s obligations for payment of third parties and
severance taxes, related interest and penalties, or Gas imbalances under prior
gathering or take in kind agreements.



17.13
Creditworthiness.  SELLER acknowledges and agrees that at the time of execution
of this Agreement that it has reviewed and is satisfied with creditworthiness of
BUYER.  If SELLER has reasonable grounds for insecurity (“reasonable grounds”
being limited to the occurrence of a material change in the Creditworthiness of
BUYER compared to BUYER’s Creditworthiness as of the Effective Date of this
Agreement only)  regarding the payment of proceeds under this Contract (whether
or not then due) by BUYER, SELLER may demand Adequate Assurance of
Performance.  “Adequate Assurance of Performance” means sufficient security in
the form, amount and for the term reasonably acceptable to SELLER, including a
standby irrevocable letter of credit or, alternatively, at BUYER’s option, a
prepayment.  If BUYER fails to give Adequate Assurance of Performance within 48
hours but at least one Business Day of a written request by SELLER; or has not
paid any amount due the SELLER under this Agreement on or before the second
Business Day following written notice that the payment is due; then SELLER will
have the right, at its sole election, to immediately suspend deliveries on
written notice to BUYER or to terminate the Contract, in addition to any and all
other remedies available.

 
20
 
   IN WITNESS WHEREOF, the parties have signed this Agreement in one or more
copies or counterparts, each of which, when signed by BUYER and SELLER,
constitute an original effective Agreement between BUYER and SELLER.






BUYER:  SUPERIOR PIPELINE COMPANY,
L.L.C.                                                                                                




By:           /s/ Robert H. Parks
Jr.                                                      


Name:         Robert H. Parks Jr.


Title:           President


Date:           November 21, 2011








SELLER:  SULLIVAN AND COMPANY, L.L.C.




By:           /s/ R.J. Sullivan Jr.                                           


Name:         R.J. Sullivan Jr.


Title:           Manager


Date:           September 19, 2011










 
21
 


Exhibit “A”
BASIS OF COMPENSATION


This Exhibit “A” is incorporated into that certain Gas Purchase Agreement dated
the first Day of September, 2011 by and between SUPERIOR PIPELINE COMPANY,
L.L.C., hereinafter referred to as “BUYER” and SULLIVAN AND COMPANY, L.L.C.,
hereinafter referred to as “SELLER.”


BASIS OF COMPENSATION for each Month shall be the sum of the following:


1.                Natural Gas Liquids Payment.  BUYER shall pay SELLER an amount
equal to ninety percent (90%) of the Net NGL Proceeds.  


2.                Residue Gas Payment.  BUYER shall pay to SELLER an amount
equal to ninety percent (90%) of the Net Residue Proceeds.


DEFINITIONS:


1.
Net NGL Proceeds shall be determined (i) multiplying each Component of SELLER’s
NGL Products by that Component’s Monthly Average Sales Price, and (ii) summing
the results of (i) for all Components.



2.
SELLER’s NGL Products shall be determined for each NGL Component by multiplying
(i) the Net Theoretical Gallons, by (ii) the Actual NGL Recovery Percent for
that Component; provided, however, that the Actual NGL Recovery Percent shall
not exceed the following percentages for each Component:




 
Ethane
50%

 
Propane
80%

 
Iso Butane
90%

 
Normal Butane
90%

 
Pentanes and Heavier
90%



3.
Monthly Average Sales Price shall mean the weighted average sales price for the
Month of production for each Component of Natural Gas Liquids sold at the
Plant(s) by BUYER to third parties during the applicable Month, determined in
accordance with the terms of the contracts pursuant to which such NGL Products
are sold by BUYER less actual third party transportation and fractionation and
other fees.

 
4.
Residue Gas shall be determined by subtracting SELLER’s NGL Shrinkage
from SELLER’s MMBtus Delivered.

 
5.
Residue Price shall mean the weighted average sales price per MMBtu received by
BUYER for all residue Gas sold at the Plant(s) by BUYER to third parties during
the applicable Month, determined in accordance with the terms of the

 
22
 
 
contracts pursuant to which such Residue Gas is sold by BUYER less actual third
party transportation and other fees.

 
6.
Net Residue Proceeds shall be determined by multiplying the Residue Gas MMBtus
attributable to Gas delivered by SELLER by the Residue Price.

 
7.
SELLER’s NGL Shrinkage shall be determined by (i) multiplying the number of
gallons of each Component of SELLER’s NGL Products by the BTU equivalent
(BTU/gal, fuel as ideal gas) of that Component set forth in the GPA Standard
2145, as revised, and (ii) summing the results of (i) for all Components.

 
8.
SELLER’s Gas Delivered for Processing shall be the Mcfs of Gas delivered
by SELLER at the Central Receipt Point(s) less Field Fuel.

 
9.
Field Fuel shall be determined by multiplying the Mcfs of Gas delivered by
the SELLER at the Central Receipt Point(s) by ten percent (10.00%).

 
10.
SELLER’s MMBtus Delivered shall be the MMBtu equivalent of SELLER’s Gas
Delivered for Processing, calculated using the Heating Value of SELLER’s Gas.



11.
Net Theoretical Gallons shall be defined for each NGL Component as (i) the
number of MCF delivered to the Central Receipt Point(s) by SELLER less Field
Fuel, multiplied by (ii) the gallons of that NGL Component per thousand cubic
feet (GPM) contained in SELLER’s Gas as determined by gas analysis.



12.
Total Theoretical Gallons shall be defined for each NGL Component as the total
gallons of that Component delivered to BUYER’s System by all sellers, and shall
be calculated by multiplying the total MCF of Gas delivered to the System by all
sellers, by the number of gallons of the relevant Component per thousand cubic
feet (GPM) contained in that Gas.



13.
Actual NGL Recovery Percent shall be determined for each NGL Component by
dividing (i) the total gallons of that Component saved and sold at BUYER’s
Plant, by (ii) the Total Theoretical Gallons of that Component.

 
23
 
EXHIBIT “B”
CENTRAL RECEIPT POINT(S)




This Exhibit “B” is incorporated into that certain Gas Purchase Agreement dated
the first Day of September, 2011, by and between SUPERIOR PIPELINE COMPANY,
L.L.C. (“BUYER”) and SULLIVAN AND COMPANY, L.L.C. (“SELLER”).
 


 
 An initial Central Receipt Point located at a point mutually agreed on by the
parties in Section 21, T25N-6RE, and Osage County, OK.
 
 
 
 
 

 
 
24
 
EXHIBIT “C”
WELLS




This Exhibit “C” is incorporated into that certain Gas Purchase Agreement dated
the first Day of September, 2011, by and between SUPERIOR PIPELINE COMPANY,
L.L.C. (“BUYER”) and SULLIVAN AND COMPANY, L.L.C. (“SELLER”).
 


 
* Sooner 5-3 SE
* Sooner 6-3 NE
* Monroe 13-34 NE
* Van Buren 11-27 SE
* Adams 12-34 SW
* Grayhorse 2-4 NW
* Grayhorse 2-5 NW
* Grayhorse 2-6 NW
* Grayhorse 2-7 NW
* Grayhorse 2-8 NW
* Reagan 16-35 SW
* Kentucky 16-34 NE
* Vermont 17-27 SE
* Nixon 14-27 SW
* Harrison 13-27 NE
* Jackson 12-27 SW
* North Carolina 15-27 NE
* Rhode Island 16-27 SE
* Truman 14-34 SW
* Ohio 18-35 SW
* Carter 17-35 SW
* CRH 2A-2
* CRH 1A-2


 
*  These wells in no way constitutes a dedication of production to Buyer and
should not be construed that way.  This list is as of September 1, 2011.
 

25